  Case 09-00477      Doc 44       Filed 02/06/19 Entered 02/06/19 12:39:17         Desc Main
                                    Document     Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF ILLINOIS

In re:                                        )
                                              )
STERMER, EUGENE F, JR                         )   Bankruptcy Case No. 09-00477 JS
STERMER, JANET                                )   Chapter 7
                                              )
Debtor(s).                                    )


                                    CERTIFICATE OF SERVICE


       The undersigned certifies that on February 6, 2019, I served by prepaid first class mail a
copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline to
Object (NFR) on all parties listed below at the addresses contained therein.

         STERMER, EUGENE F, JR
         STERMER, JANET
         8444 W. Gregory
         Apt 3 South
         CHICAGO, IL 60656

         MARTIN LEAR
         LEGAL HELPERS
         233 S WACKER DRIVE, SUITE 5150
         CHICAGO, IL 60606

         Patrick Layng
         219 S. Dearborn Street
         Room 873
         Chicago, IL 60604
         Phone: (312) 886-5785
         FAX: (312) 886-5794

         Wexler Wallace LLP
         55 West Monroe Street
         Suite 3300
         Chicago, IL 60603

         SPRINGER BROWN LLC
         WHEATON OFFICE CENTER
         300 S. COUNTY FARM ROAD - SUITE I
    Case 09-00477     Doc 44     Filed 02/06/19 Entered 02/06/19 12:39:17   Desc Main
                                   Document     Page 2 of 3


        WHEATON, IL 60187

        Garretson Lien Resolution Group
        ATTN: Billing Dept.
        4062 Colony Road
        Charlotte, NC 28211

        Wexler Wallace LLP
        55 West Monroe Street
        Suite 3300
        Chicago, IL 60603

        SPRINGER BROWN LLC
        WHEATON OFFICE CENTER
        300 S. COUNTY FARM ROAD - SUITE I
        WHEATON, IL 60187

        Motley Rice
        ATTN: Jesica Carter Clendenin
        28 Bridgeside Blvd.
        Mt. Pleasant, SC 29464

        ALEX D. MOGLIA
        1325 REMINGTON RD.STE. H
        SCHAUMBURG, IL 60173

        ALEX D. MOGLIA
        1325 REMINGTON RD.STE. H
        SCHAUMBURG, IL 60173

1       ComEd Company
        Attn Revenue Management Dept
        2100 Swift Drive
        Oak Brook, IL 60523

2       City of Chicago Dept of Finance Utility Billing
        PO BOX 6330
        Chicago, IL 60680

3       eCAST Settlement Corporation
        PO Box 35480
        Newark, NJ 07193-5480

4       eCAST Settlement Corporation
    Case 09-00477   Doc 44    Filed 02/06/19 Entered 02/06/19 12:39:17   Desc Main
                                Document     Page 3 of 3


        PO Box 35480
        Newark, NJ 07193-5480

5       2100 n us hwy 12 /Dr. David Bowers
        2100 N US HWY 12 Suite 201
        SPRING GROVE, IL 60081

/s/ ALEX D. MOGLIA
Chapter 7 Trustee
ALEX D. MOGLIA, Trustee
1325 REMINGTON RD.STE. H
SCHAUMBURG, IL 60173
Phone: (847) 884-8282
Fax: (847) 884-1188
